             Case 18-34658 Document 343 Filed in TXSB on 09/03/19 Page 1 of 2




                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


    In re:                                                      §
                                                                §
    HOUTEX BUILDERS, LLC, et al.,1                              §               Case No. 18-34658
                                                                §
                         DEBTORS.                               §               Chapter 11
                                                                §

                              NOTICE OF REDLINE VERSION OF
                              CORRECTED AMENDED PLAN AND
                        CORRECTED AMENDED DISCLOSURE STATEMENT

             PLEASE TAKE NOTICE THAT on September 3, 2019, Houtex Builders, LLC, 2203

Looscan Lane, LLC and 415 Shadywood, LLC (collectively the “Debtors”) filed their Corrected Amended

Joint Plan of Liquidation of Houtex Builders, LLC, 2203 Looscan Lane, LLC and 415 Shadywood, LLC Under

Chapter 11 of the Bankruptcy Code (the “Corrected Amended Plan”); and their Corrected Amended Disclosure

Statement for Joint Plan of Liquidation of Houtex Builders, LLC, 2203 Looscan Lane, LLC and 415 Shadywood,

LLC Under Chapter 11 of the Bankruptcy Code (the “Corrected Amended Disclosure Statement”) pursuant

to the Order On Amended Disclosure Statement [ECF 338] to correct typographical errors.

             PLEASE TAKE FURTHER NOTICE THAT on August 5, 2019, the Debtors filed their

Amended Joint Plan of Liquidation of Houtex Builders, LLC, 2203 Looscan Lane, LLC and 415 Shadywood,

LLC Under Chapter 11 of the Bankruptcy Code [Docket No. 327] (the “Amended Plan”); and their Amended

Disclosure Statement for Joint Plan of Liquidation of Houtex Builders, LLC, 2203 Looscan Lane, LLC and 415

Shadywood, LLC Under Chapter 11 of the Bankruptcy Code [ECF No. 328] (the “Amended Disclosure

Statement”).




1            The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: HOUTEX Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415
             Shadywood, LLC (7627).
       Case 18-34658 Document 343 Filed in TXSB on 09/03/19 Page 2 of 2



       PLEASE TAKE FURTHER NOTICE THAT attached hereto as Exhibit A is a redline

comparing the changes from the Corrected Amended Plan to the Amended Plan.

       PLEASE TAKE FURTHER NOTICE THAT attached hereto as Exhibit B is a redline

comparing the changes from the Corrected Amended Disclosure Statement to the Amended

Disclosure Statement.

Dated: September 3, 2019

                                                    Respectfully submitted,

                                                    DIAMOND McCARTHY LLP

                                                    By: /s/ Charles M. Rubio
                                                    Charles M. Rubio
                                                    TBA No. 24083768
                                                    crubio@diamondmccarthy.com
                                                    (713) 333-5127
                                                    909 Fannin, Suite 3700
                                                    Houston, Texas 77010
                                                    (713) 333-5100 Telephone
                                                    (713) 333-5195 Facsimile
                                                    Counsel to the Debtors




                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct coy of the foregoing was electronically filed on
September 3, 2019, and served by the Court’s CM/ECF system to all parties registered to receive
electronic notice.


                                                    /s/ Charles M. Rubio
                                                    Charles M. Rubio
